*24Deceased attempted to make a will in 1866; lie wrote it and signed it with his own hand, but it was not witnessed. McCloud died before Jan. 1, 1873, when the new codes went into effect. Under the codes, no witness is necessary to an olographic will; but under the law as it existed at the death of McCloud, all wills must be witnessed.
By the Court:
The failure to have the paper witnessed is fatal to its validity as a will. The law in force at the death of a person furnishes the rule by which the validity of an alleged will is to be determined. Probate denied.